Title: From James Madison to James Monroe, 5 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 5. 1815
                    
                    I have recd. yours of the 3d. inst: I think with you that it will be best to decline a correspondence with Cochrane & to substitute Mr. Baker. He is the proper functionary and ought to be preferred, if to be communicated with for other purposes, as is decided on. Cochrane may be simply answered that this course will be taken; and the answer may go not directly from yourself, but thro’ Mr. Graham; or the information may be left to Mr. Baker, if not disagreeable to him.
                    If any negociation is to be entered into, as is contemplated, with the Dey of Algiers, before the arrival of Commodore B. it will be expected that the Commander of the Squadron present, should act in his stead. And the rank & personal respectability of Com: Decatur, will give peculiar force to the expectation. Our Ultimatum as agreed on in the Cabinet Conversation held on the subject, was the footing of the most favored, or rather the most powerful nations, such as France & G. Britain. This is understood to exclude an obligatory tribute, and at the most, will lead to occasional & complimentary presents. A silence as to these in a treaty, should be avoided, if existing Treaties with G. B. & F. do not oppose it. As to the past, every reasonable effort ought to be made to obtain reparation in general for the wrongs committed. The liberation of Captive Americans, will of Course be a sine qua non. Much respect will be due to Col: Lear’s ideas on the subject; and much confidence to the judgment of Mr. Shaler & the naval commander, who can best appreciate many influencial circumstances on the spot. Among these will be the indications of the feelings & views of other powers in relation to our Object.
                    It will be difficult for Baker to reply to your letter of the 1st. inst: without quibbling. I have no doubt that every sophistical exertion will be made by the B. Govt. to evade the obligation to restore negroes, not so much from respect to them or to the captors, as to the odium which the opponents of the Ministry & the present fashion there will attach to such a stipulation.

In truth the stipulation is in every view extremely reproachful. The seizure or seduction of those unhappy people was bad eno’, but a perfidious surrender of them to their masters can never be palliated, especially whilst that nation professes to be the champion of their Cause & when an equivalent wd. have been so readily admitted. It will be well in your correspondence on the subject, to keep in prominent view, the principle admitted in the article, that negroes or slaves, under certain circumstances, are to be restored. This fastens on the B. Ministry the charge on which they will doubtless be arraigned; at the same time that it confirms a construction which is necessary to make the effect real and not merely nominal, to the U.S.
                    Mrs. Madison is getting well. We hope the same for Mrs. Monroe. It wd. be very agreeable to have you with us for a while, during your visit, to Virginia; and if our stay be not shortened, we shall look for it. Yrs. affey.
                    
                        
                            James Madison
                        
                    
                